IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1155
                            Filed November 3, 2021


IN THE INTEREST OF W.T.,
Minor Child,

T.T., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clay County, Andrew J. Smith,

District Associate Judge.



       A young mother appeals the termination of her parental rights. AFFIRMED.



       Lisa K. Mazurek of Miller, Miller, Miller, P.C., Cherokee, for appellant

mother.

       Thomas J. Miller, Attorney General and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Shannon Sandy of Sandy Law Firm P.C., Spirit Lake, attorney and guardian

ad litem for minor child.




       Considered by Tabor, P.J., and Greer and Badding, JJ.
                                          2


BADDING, Judge.

       Despite being offered services for close to a year and a half, this teenage

mother took few steps to establish a safe and stable living environment for her

two-year-old child W.T., choosing to instead live by the maxim, “I’ll do it tomorrow.”

Because tomorrow is too late for her child, we find termination was proper under

Iowa Code section 232.116(1)(h) (2021) and a six-month extension was not

warranted. Thus, we affirm the termination order.

I.     Background Facts and Proceedings

       W.T. was five months old when he tested positive for marijuana. He was

living with his mother, then age sixteen, as well as his maternal grandmother and

uncle. During a child abuse assessment by the Iowa Department of Human

Services (DHS) in April 2020, the grandmother tested positive for marijuana and

methamphetamine, and the uncle tested positive for marijuana. Although the

mother tested negative at the time, she admitted to a history of marijuana use.

Given the baby’s drug exposure, DHS developed an initial safety plan requiring the

family to participate in family-centered services, including weekly team meetings,

therapy, and drug testing.

       Later that month, the mother and uncle were both charged with possession

of alcohol as minors. The mother had W.T. with her when she was drinking at a

friend’s house. As a result, DHS amended the safety plan to include mandatory

substance-abuse and mental-health evaluations. When questioned about her

substance use, the mother told service providers that she used marijuana and

alcohol to cope with the untimely death of her father. On top of that, she alleged

that she had been in an abusive relationship with the child’s father, who was
                                          3


twenty-one years old when she became pregnant with W.T. at age fifteen.1 She

also reported a history of mental illness, including a diagnosis of attention deficit

hyperactivity disorder (ADHD). While she had been prescribed medication to treat

her ADHD, she was no longer taking it.

       By the end of summer, the mother had taken no steps to address her

mental-health or substance-abuse issues. She and her mother canceled multiple

appointments for evaluations even though service providers offered to help them

with scheduling and drive them there. There were also ongoing concerns about

the mother’s ability to adequately supervise W.T. and provide for his basic needs.

According to several reports, the mother needed help identifying unsafe people

and situations for both herself and the child.

       A prime example of this occurred in December when a report was made

that the mother was using marijuana with W.T. in the home. Just hours after

agreeing to another safety plan with DHS to prevent her child’s removal, the

mother was in a vehicle that was stopped by police for erratic driving. A dab of

marijuana was found on the floorboard in the back of the car, where W.T. was in

his car seat. The driver of the vehicle, who did not have a driver’s license, was

arrested for operating while intoxicated. The mother admitted to using marijuana

a couple of hours earlier. As a result, the juvenile court removed W.T. from the

mother’s care and placed him into foster care where he has since remained.


1 Due to the age difference between the parents, the father was charged with
sexual abuse in the third degree, a class “C” felony, in violation of Iowa Code
sections 709.1 and 709.4(1)(b)(3)(d). He pleaded guilty in October 2020, just shy
of W.T.’s first birthday. The father’s involvement in the case was sporadic as he
was incarcerated off and on for probation violations related to the conviction. He
has not appealed the termination of his parental rights.
                                         4


       The juvenile court adjudicated W.T. as a child in need of assistance (CINA)

in January 2021.       The court then ordered the mother to complete a

substance-abuse evaluation, follow through with all recommended mental-health

services, submit to drug testing, attend family team meetings, and cooperate with

services focused on improving her parenting skills as well as “preparing her to be

more independent.” The main goals of those services included helping the mother

obtain her high school diploma, find a job, get her driver’s license, and secure her

own housing.

       Following W.T.’s removal, the mother seemed to make progress toward

reunification.   She complied with drug testing, maintained sobriety, and had

positive interactions with W.T. during visits. And she finally obtained mental-health

and substance-abuse evaluations. But both her progress and involvement soon

waned.     The mother failed to provide a complete history to her selected

mental-health evaluator.     The juvenile court directed her to obtain a new

evaluation, but she never did. She attended only a handful of substance-abuse

treatment sessions, one in April, two in May, and one in June. She became

uncooperative with drug testing, missing multiple random tests and twice refusing

the caseworker’s requests for samples because her mother was not present. She

was noticeably less attentive during visits with W.T., focusing more on her phone

than spending time with him.

       Given that regression, the State petitioned to terminate the mother’s

parental rights under Iowa Code section 232.116(1), paragraphs (d), (e), and (h).

In late July, the juvenile court held a concurrent permanency and termination

hearing. See In re J.L., No. 20-1546, 2021 WL 1661235, at *2 (Iowa Ct. App. Apr.
                                          5


28, 2021) (reiterating that permanency and termination hearings may be held at

same time). Both DHS and the guardian ad litem recommended termination of

parental rights. The court agreed after finding clear and convincing evidence to

support termination under section 232.116(1)(h).

       In declining to grant a six-month extension for reunification, the juvenile

court told the mother at the termination hearing that “[i]t’s always tomorrow. If the

things that you say that you’re going to do tomorrow or next Monday or the

following week, if they had been done in this last month, then I would have good

cause to give you an additional six months.” Expounding on this in its written ruling,

the court reasoned:

       Throughout this case, the concern boils down to whether [the mother]
       can demonstrate that she is capable of making decisions which place
       [W.T.’s] needs at the forefront and do not place him at risk. It is
       evident that nothing has changed since the implementation of
       voluntary services in March 2020.

The mother appeals those rulings.

II.    Analysis

       We review termination orders de novo. In re A.B., 957 N.W.2d 280, 293

(Iowa 2021).     The State bears the burden of establishing the grounds for

termination by clear and convincing evidence.        Id.   In termination cases, we

generally follow a three-step analysis, addressing the (1) statutory grounds for

termination, (2) child’s best interests, and (3) statutory exceptions to termination.

See Iowa Code § 232.116(1)–(3).

       Here, we start and end our analysis with the first step. See In re P.L., 778

N.W.2d 33, 40 (Iowa 2010) (stating we need not review any step of the three-step

analysis not challenged on appeal).       The mother raises only two issues on
                                         6


appeal—whether the State proved the ground for termination under section

232.116(1)(h) and whether the juvenile court should have given her an extension

of time to work toward reunification. We will address each issue in turn.

      A.     Statutory Ground for Termination

      In challenging the termination of her parental rights, the mother argues there

was not clear and convincing evidence that W.T. could not be returned to her care

by the time of the July 2021 hearing. See Iowa Code § 232.116(1)(h)(4). She

insists her “home was safe” and “she was willing and able to continue to engage

in substance abuse treatment.”       Recognizing her lack of follow-through with

appointments, she minimizes those concerns by adding that “she was largely

reliant upon others to provide rides to appointments and to assist her with

rescheduling.” She also excuses her noncompliance with drug testing as “simply

obeying her mother’s directives.”2

      Like the district court, we are unpersuaded by her contentions. At the time

of the hearing, the mother was in no better position to safely care for W.T. than

when DHS intervened over a year ago. It is clear from the record the mother’s lack

of progress stemmed from her resistance to services and continued denial of her

mental-health and substance-abuse issues. For fifteen months, service providers

repeatedly urged her to seek therapy and complete the required evaluations. Yet

she refused based on her subjective belief that she did not need treatment. As a

result, it took her a full year to complete mental-health and substance-abuse



2We note the mother was given an opportunity early on in this case to move into
a foster home where W.T. could have been placed with her. She refused to do so
because she felt uncomfortable “staying at somebody’s house that I don’t know.”
                                         7


evaluations. While she did recently begin seeing a substance-abuse counselor,

the mother’s inconsistent attendance and failure to comply with drug testing reflect

her overall lack of commitment throughout the case. What’s more, she never

progressed beyond semi-supervised visits. Cf. In re B.M., No. 18-1029, 2018 WL

4638398, at *6-7 (Iowa Ct. App. Sept. 26, 2018) (reversing termination where

young mother complied with DHS recommendations for substance-abuse and

mental-health treatment and progressed to overnight visits at her parents’ home

where she was living).

       The mother took no meaningful steps to become more independent either.

During her testimony, she reiterated her plans to obtain her GED, move into her

own apartment, and be financially stable. The mother acknowledged she had not

done anything to accomplish those goals even though she admitted, “I have

nothing else to do.” In her view, her failure to do so did not affect her ability to

safely care for W.T. She explained: “I plan on getting my own place. I’m looking

at an apartment, the same apartment complex that my mom lives at. I’m getting

another job, so I’ll be working two jobs. I’ll have two incomes coming in. I can take

care of him safely.” She gave the same response when asked about her lack of a

driver’s license. Rather than explaining why she did not have one yet, she replied:

“I plan on getting it when I turn 18.” Based on this record, we find clear and

convincing evidence that the mother “was not prepared to assume a parenting role

at the time of trial.” See In re Z.P., 948 N.W.2d 518, 524 (Iowa 2020).

       The mother suggests her young age should be a mitigating factor in

deciding whether termination is appropriate.       But as the guardian ad litem

observed, “I understand that she’s 17, but nevertheless she’s a mother. And her
                                          8


age doesn’t diminish her responsibility to provide for her son.” We stated the same

in In re M.R., 487 N.W.2d 99, 103 (Iowa Ct. App. 1992), where we held that the

       Iowa legislature has determined that a child’s rights in this regard are
       not a function of his [or] her parent’s age. Termination should occur
       if the statutorily prescribed interval has elapsed and the parent
       remains unable to care for the children.

       That time interval has elapsed here. See In re A.S., 906 N.W.2d 467, 474

(Iowa 2018) (explaining that the time frame imposed by the legislature under this

statutory provision is six months). Because W.T. has been removed from parental

care for more than the allotted time period, we view this proceeding with a sense

of urgency. See M.R., 487 N.W.2d at 103. For these reasons, we conclude

termination was proper under Iowa Code section 232.116(1)(h).

       B.     Six-Month Extension

       In the alternative, the mother contends she should have been granted an

additional six months to work toward reunification. See Iowa Code §§ 232.117(5),

232.104(2)(b). Reprising her argument from the previous section, she claims the

juvenile court should have considered “the fact that there would be a substantial

change in [her] attaining the age of majority within six months of the hearing on the

termination of parental rights.” According to her, once she turned age eighteen,

she could obtain “independent housing assistance, other potential services and

job opportunities.”

       Even if the mother maximized all those opportunities, the record gives no

indication that “the need for removal would no longer exist after a six-month

extension.” See In re A.A.G., 708 N.W.2d 85, 93 (Iowa Ct. App. 2005). She

already had a year and a half of extensive DHS involvement to address her
                                           9


mental-health and substance-abuse issues and to become a safe parent. Ample

services were provided during that time, which she resisted. As the juvenile court

noted, “There is little explanation for the lack of progress in this case.”

       Indeed, the mother offers no valid reason as to why she failed to comply

with court orders or follow through with available services. Not only does the

mother have a pattern of noncompliance, she continues to deflect responsibility for

her actions. See In re Q.G., 911 N.W.2d 761, 772 (Iowa 2018) (noting a parent’s

attempts to minimize past harmful events concerning the child supports

termination). Considering these factors, we agree with the juvenile court that a

six-month extension was not warranted. Finding no grounds for reversal, we affirm

the termination order.

       AFFIRMED.